ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KALE (US 4,692,592) discloses a water heater with multiple heating elements and two temperature control thermostats.
JACKSON ET AL (US 6,785,466 B1) discloses a water heater with vertically spaced heating elements.
LAPERRIERE ET AL (US 5,168,546) discloses a water heater with two heating elements and two thermostats.

The claims, filed on 01/22/2021 with request for AFCP2.0 have been considered and have been entered.
	Claim status
Claims 9, and 12 are previously canceled.
Claim 2 is newly canceled.
Claims 1, 3 – 8, 10 – 11, and 13 – 21 are pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 1:
At line 6: after "element", insert - - within the interior volume- -;
At line 8: after "direction", insert - - as a vertical distance- -;
At line 12: after "direction", insert - - as a vertical distance- -;
At line 14: delete “equal to or less than 0.2”, and replace with - -between 0.2 and 0- -.

In claim 11:
At line 6: after "element", insert - - within the interior volume- -;
At line 7: after "upper electric heating element", insert - - within the interior volume- -;
At line 13: after "direction", insert - - as a vertical distance- -;
At line 15: after "direction", insert - - as a vertical distance- -;
At line 18: delete [[is equal or greater than 0.1]], and replace with - -between 0.2 and 0.5,- -, then start a new line and indent and insert - -wherein an upper element height is defined along the vertical direction as a vertical distance between the bottom portion and the upper electrical heating element,- -,

then start a new line and indent and insert - -wherein a ratio of the upper element height over the lower sensor height is between 0.3 and 0.8- -.

In claim 21:
Cancel claim 21.

Claims 1, and 11 with examiner’s amendment are as follows.
Claim 1:
An electric water heater appliance defining a vertical direction, the electric water heater appliance comprising:
	a tank defining an interior volume extending from a top portion to a bottom portion, the interior volume defining a volume height along the vertical direction between the bottom portion and the top portion;
	an electric heating element within the interior volume operable to heat water within the interior volume; and
	a temperature sensor attached to the tank above the electric heating element;

	wherein a ratio of the sensor gap over the volume height is between 0.2 and 0.5,
	wherein an element height is defined along the vertical direction as a vertical distance between the bottom portion and the electric heating element, and
	wherein a ratio of the element height over the volume height is between 0.2 and 0.

Claim 11:
An electric water heater appliance defining a vertical direction, the electric water heater appliance comprising:
	a tank defining an interior volume extending from a top portion to a bottom portion, the interior volume defining a volume height along the vertical direction between the bottom portion and the top portion;
	a lower electric heating element operable to heat water within the interior volume;
	an upper electric heating element positioned above the lower electric heating element and operable to heat water within the interior volume;
	a lower temperature sensor attached to the tank above the lower electric heating element and below the upper electric heating element; and
	an upper temperature sensor attached to the tank above the upper electric heating element,

	wherein an upper sensor gap is defined along the vertical direction as a vertical distance between the upper electric heating element and the upper temperature sensor,
	wherein the lower sensor gap is greater than the upper sensor gap, and
	wherein a ratio of the lower sensor gap over the volume height is between 0.2 and 0.5,
	wherein an upper element height is defined along the vertical direction as a vertical distance between the bottom portion and the upper electrical heating element,
	wherein a lower sensor height is defined along the vertical direction between the bottom portion and the lower temperature sensor, and
	wherein a ratio of the upper element height over the lower sensor height is between 0.3 and 0.8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, 3 – 8, 10 – 11, and 13 – 20 is indicated, because the prior art of record does not anticipate or render fairly obvious, in the field of endeavor of water heater apparatus, “wherein a sensor gap is defined along the vertical direction as a vertical distance between the electric heating element and the temperature sensor, wherein a ratio of the sensor gap over the volume height is between 0.2 and 0.5”, as recited in claim 1; and “wherein the lower sensor gap is greater than the upper sensor gap, and wherein a ratio of the lower sensor gap over the volume height is between 0.2 and 0.5”, as recited in claim 11, with examiner’s amendment.
The primary prior art reference does not disclose the claimed water heater apparatus feature/component arrangement geometry pertaining to a vertical distance between an electric heating element and a temperature sensor, and the ratio between that vertical distance and a water heater tank overall vertical height dimension. Furthermore, before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to modify the primary prior art reference to disclose/suggest an additional dimensional ratio “wherein an element height is defined along the vertical direction as a vertical distance between the bottom portion and the electric heating element, and wherein a ratio of the element height over the volume height is between 0.2 and 0”, claim 1; and “wherein an upper element height is defined along the vertical direction as a vertical distance between the bottom portion and the upper electrical heating element, wherein a lower sensor height is defined along the vertical direction between the bottom portion and the lower temperature sensor, and wherein a ratio of the upper element height over the lower sensor height is between 0.3 and 0.8”, claim 11, pertaining to a ratio between a vertical distance between a water heater tank bottom and a heating element, relative to a water heater tank overall vertical height dimension; and pertaining to a ratio between a vertical distance between a water heater tank bottom and a heating element, relative to a vertical distance between a water heater tank bottom and a temperature sensor; thus the claimed invention is non-obvious over the prior art.
With respect to the rejection of claims 1 – 3, 5 – 8, and 10 under 35 USC 103 of Aguilar, Verhoven, and Julian, in the Office action filed on 11/30/2020, the Applicant .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/19/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761